Exhibit 10.1
THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT
THIS THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of March 4, 2010, is by and between DHI Mortgage Company, Ltd., a Texas limited
partnership (the “Seller”), and U.S. Bank National Association, a national
banking association, as a Buyer, as Administrative Agent, and as Syndication
Agent (“U.S. Bank”).
RECITALS
A. The Seller and U.S. Bank are parties to that certain Master Repurchase
Agreement, dated as of March 27, 2008, as amended by a First Amendment to Master
Repurchase Agreement, dated as of March 5, 2009, and a Second Amendment to
Master Repurchase Agreement, dated as of September 23, 2009 (as amended, the
“Repurchase Agreement”).
B. The Seller and U.S. Bank desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2. Amendments.
2.1 Definitions.
(a) The definitions of “Agency-eligible Forty Year Loans Sublimit,” “Jumbo
Mortgage Loans Sublimit,” “High CLTV MIP Mortgage Loan Sublimit,” and “MIP
Mortgage Loan Sublimit” are deleted in their respective entireties.
(b) The following new definitions are added to Section 1.2 of the Repurchase
Agreement in their proper alphabetical order:
“FHA Loans” means Mortgage Loans originated under the FHA single family mortgage
insurance program.
“HUD Compare Ratio” means, as of any date of determination, the ratio (expressed
as a percentage) of (a) the percentage of the Seller’s FHA Loans that defaulted
in the first two years after origination of such loans to (b) the percentage of
all FHA Loans that defaulted in the first two years after origination of such
loans nationally for all types of loans and periods of default, as determined as
set forth on HUD’s Neighborhood Watch/Early Warning System website
(https://entp.hud.gov/sfnw/public).

 

 



--------------------------------------------------------------------------------



 



“Streamline Refinance Loan” means a first priority single-family residential
Mortgage Loan (i) originated in compliance with, and fully conforms to all
underwriting criteria under, the Fannie Mae or Freddie Mac streamline refinance
programs.
(c) The definitions of “Buyers’ Margin Percentage,” “LIBOR Margin” “Termination
Date” and “Wet Loan” in Section 1.2 of the Repurchase Agreement are amended to
read in their entireties as follows:
“Buyers’ Margin Percentage” means:
(i) for all Purchased Loans except Jumbo Mortgage Loans, High CLTV MIP Mortgage
Loans and Streamline Refinance Loans, 95%;
(ii) for Jumbo Mortgage Loans, 93%;
(iii) for High CLTV MIP Mortgage Loans, 90%; and
(iv) for Streamline Refinance Loans, 90%.
Notwithstanding the foregoing, but subject to the next sentence, with respect to
FHA Loans, the Buyer’s Margin Percentage will, as of any date of determination,
be calculated as set forth in the table below, in each case determined based on
the HUD Compare Ratio calculated as of the end of the most recent month for
which the Seller has furnished the certificate required by Section 16.3(c)
(adjustment to the Buyer’s Margin Percentage for FHA Loans to become effective
on the first day following the delivery by the Seller of the certificate under
Section 16.3(c) for the relevant month):

          HUD Compare Ratio   Buyers’ Margin Percentage  
 
       
Less than or equal to 1.60 to 1.00
    95 %
 
       
Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00
    75 %
 
       
Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00
    50 %
 
       
Greater than 2.00 to 1.00
    0 %

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, (a) any reduction to the Buyer’s Margin
Percentage for FHA Loans that is contemplated to be made by the preceding
sentence shall only be made at the option of the Administrative Agent
exercisable on or after the date on which such reduction would otherwise be
required by such sentence, (b) during the period from the effectiveness of the
Third Amendment hereto to March 31, 2010, the Buyer’s Margin Percentage for FHA
Loans shall be 95%, and (c) if the Seller has not timely furnished the
certificate required by Section 16(c) for any month, then, at the option of the
Administrative Agent, the Buyer’s Margin Percentage for FHA Loans shall be
calculated as if the HUD Compare Ratio was greater than 2.00 to 1.00, which
percentage shall remain in effect until the first day following the delivery of
such certificate for such month.
“LIBOR Margin” means 2.50% (or, with respect to that portion of the aggregate
Purchase Price of Purchased Loans that, as of any date of determination, exceeds
$150,000,000, 3.00%).
“Termination Date” means the earlier of (i) March 4, 2011, or (ii) the date (the
“Commitments Cancellation Date”) when the Buyers’ Commitments are terminated
pursuant to this Agreement, by order of any Governmental Authority or by
operation of law.
“Wet Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers:
(a) that has been closed on or prior to the Business Day on which the Purchase
Price is paid therefore, by a title agency or closing attorney, is fully funded
and would qualify as an Eligible Loan except that some or all of its Basic
Papers are in transit to, but have not yet been received by, the Custodian so as
to satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;
(b) that the Seller reasonably expects to fully qualify as an Eligible Loan when
the original Basic Papers have been received by the Custodian;
(c) as to which the Seller actually and reasonably expects that such full
qualification can and will be achieved on or before seven (7) Business Days
after the relevant Purchase Date;
(d) for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Administrative Agent that a complete File as to such Purchased
Loan, including the Basic Papers, exists and that such File is in the possession
of either the title agent or closing attorney that closed such Purchased Loan,
the Seller or that such File has been or will be shipped to the Custodian; and

 

3



--------------------------------------------------------------------------------



 



(e) as to which no portion of the principal amount has been or will be funded by
any person other than the Seller and the Buyers.
Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before seven
(7) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Request/Confirmation, and the Seller shall take all steps necessary or
appropriate to cause the sale to the Buyers and delivery to the Custodian of
such Wet Loan and its Basic Papers to be completed, perfected and continued in
all respects, including causing the original promissory note evidencing such
Purchased Loan to be physically delivered to the Custodian within seven
(7) Business Days after the relevant Purchase Date, and, if requested by the
Administrative Agent, to give written notice to any title agent, closing
attorney or other Person in possession of the Basic Papers for such Purchased
Loan of the Buyers’ purchase of such Purchased Loan. Upon the Custodian’s
receipt of the Basic Papers relative to a Wet Loan such Purchased Loan shall no
longer be considered a Wet Loan.
2.2 Manner of Funding. Section 3.1 of the Repurchase Agreement is amended by
adding the following new paragraph at the end thereof:
Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement or any of the exhibits and schedules hereto or thereto, in no event
shall funds for the purchase of any Mortgage Loan be disbursed directly to the
Sellers; rather, (i) funds for the purchase of Mortgage Loans originated by any
Seller shall be disbursed to the applicable title agent or attorney through
which such Mortgage Loans are closed and (ii) funds for the purchase of Mortgage
Loans that have been originated by a correspondent lender or any other third
party shall be disbursed only to such originator and only if the Basic Papers
delivered to the Custodian were accompanied by a bailee letter from the
originator that included wire transfer instructions; provided, however, that
Margin Excess may be remitted directly to Sellers in accordance with
Section 6.1(b).
2.3 Sublimits. Section 4.2(c) of the Repurchase Agreement is amended and
restated its entirety to read as follows:
(c) The Aggregate Outstanding Purchase Price of all Purchased Loans that are of
the type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table:

              Maximum Percentage of Maximum   Type of Purchased Loan   Aggregate
Commitment  
Jumbo Mortgage Loans
    10 %
Agency-eligible Forty Year Loans
    5 %
High CLTV MIP Mortgage Loans
    10 %
Streamline Refinance Loans
    5 %

 

4



--------------------------------------------------------------------------------



 



2.4 LIBOR Floor. Section 5.1 of the Repurchase Agreement is amended by the
proviso clause at the end thereof and substituting in lieu thereof the
following:
; provided that, notwithstanding the foregoing, the Pricing Rate will not in any
event be less than three and three-quarters percent (3.75%) (or with respect to
the portion of the aggregate Purchase Price of Purchased Loans that, as of any
date of determination, exceeds $150,000,000, four and one-quarter percent
(4.25%).
2.5 Balances Deficiency Fees. Section 5.4 of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows:
5.4. Balances Deficiency Fee. If for any calendar month the Qualifying Balances
maintained by the Seller with any Buyer is less than an amount equal to the
average daily aggregate unpaid principal balance of the Balance Funded Rate
Tranches owed to such Buyer during such calendar month (such deficiency being
herein referred to as the “Balances Deficiency”), a fee (the “Balances
Deficiency Fee”) shall accrue for said calendar month on the Balances Deficiency
at a per annum rate equal to the average daily LIBOR Rate in effect during said
calendar month; and provided further, that if the Qualifying Balances maintained
by the Seller with any Buyer for any calendar month exceeds the weighted average
daily aggregate unpaid principal balance of the Balance Funded Rate Tranches
held by such Buyer during such calendar month (such excess being defined herein
as the “Balances Surplus”), then such Balances Surplus may be carried forward
and applied to reduce the Balances Deficiency Fee in any succeeding calendar
months (but not to any calendar month occurring in any subsequent calendar
quarter), and the net positive amount of the Balances Deficiency Fee, if any,
will be payable by the Seller at the end of each calendar year promptly after
the Seller’s receipt of an invoice for such amount. At each Buyer’s sole
discretion, any Balances Surplus may be carried forward from one calendar
quarter to a subsequent calendar quarter, but in no event may any Balances
Surplus be carried forward to the subsequent calendar year.
2.6 Price Differential Payment Due Dates. Section 5.6 of the Repurchase
Agreement is hereby amended and restated in its entirety to read as follows:
5.6 Price Differential Payment Due Dates. Price Differential on each Open
Transaction and each Tranche thereunder accrued and unpaid to the end of each
month before the Termination Date (and including any Balance Deficiency Fee) due
and payable on the ninth (9th) calendar day of the month after the month in
which such Price Differential is accrued, whether or not such Transaction is
still an Open Transaction on such payment due date; provided that all accrued
and unpaid Price Differential (and Balance Deficiency Fees) on all Transactions
shall be due on the Termination Date.

 

5



--------------------------------------------------------------------------------



 



2.7 Facility Fee. Section 9.1 of the Repurchase Agreement is amended and
restated in its entirety to read as follows:
9.1 Facility Fee. The Seller agrees to pay to the Administrative Agent (for Pro
Rata distribution to the Buyers) a facility fee (the “Facility Fee”) in an
amount equal to one-fourth of one percent (0.25%) per annum of the Maximum
Aggregate Commitment for the period from the Effective Date until the date this
Agreement terminates in accordance with its terms for each calendar month or
portion thereof from the Effective Date until the date this Agreement terminates
in accordance with its terms. The Facility Fee shall be due and payable in
arrears on the ninth (9th) calendar day of the month following the month when
such Facility Fee was accrued. If the Maximum Aggregate Commitment shall be
increased or decreased from time to time either pursuant to a provision of this
Agreement or by separate agreement between the Buyers and the Seller (excluding,
however, any change occurring as a result of or following the occurrence of a
Default or an Event of Default, in respect of which no adjustment of the
Facility Fee shall be required), the amount of the Facility Fee shall be
adjusted as of the date of such change. The Facility Fee is compensation to the
Buyers for committing to make funds available for revolving purchases of
Eligible Loans on the terms and subject to the conditions of this Agreement, and
is not compensation for the use or forbearance or detention of money. Each
calculation by the Administrative Agent of the amount of the Facility Fee shall
be conclusive and binding absent manifest error.
2.8 Compliance Certificate. Section 16.3(c) of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:
(c) Chief Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Section 16.3(a) and (b) above, a
certificate of the Seller’s chief financial officer in the form of Exhibit C,
among other things, (i) setting forth in reasonable detail all calculations
necessary to show whether the Seller is in compliance with the requirements of
Sections 17.12, 17.13, 17.14, and 17.15 of this Agreement or, if the Seller is
not in compliance, showing the extent of noncompliance and specifying the period
of noncompliance and what actions the Seller proposes to take with respect
thereto, (ii) setting forth the HUD Compare Ratio as at the end of the period
covered by such Financial Statements, and (iii) stating that the terms of this
Agreement have been reviewed by such officer or under his or her supervision,
that he or she has made or caused to be made under his or her supervision a
review in reasonable detail of the transactions and the condition of the Seller
during the accounting period covered by such Financial Statements, and that such
review does not disclose the existence during or at the end of such accounting
period and that such chief financial officer does not have knowledge of the
existence as of the date of such certificate of any Event of Default or Default
or, if any Event of Default or Default existed or exists, specifying the nature
and period of its existence and what action the Seller has taken, is taking, and
proposes to take with respect to it.

 

6



--------------------------------------------------------------------------------



 



2.9 Form of Request. Exhibit A to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit A.
2.10 Form of Compliance Certificate. Exhibit C to the Repurchase Agreement is
amended and restated in its entirety to read as set forth on Exhibit B.
2.11 Approved Investors. Schedule AI to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit C.
2.12 Committed Sum. Schedule BC to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit D.
2.13 Disqualifiers. Schedule DQ to the Repurchase Agreement is amended and
restated in its entirety to read as set forth in Exhibit E.
2.14 Eligible Loans. Schedule EL to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit F.
Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon delivery by the Seller of, and compliance by the
Seller with, the following:
3.1 This Amendment duly executed by the Seller and U.S. Bank.
3.2 Original resolutions of the Seller’s general partner’s board of directors,
certified as of the date of this Amendment by the Seller’s general partner’s
corporate secretary, assistant secretary, or other authorized officer,
authorizing the execution, delivery, and performance by the Seller of this
Amendment and all other documents and instruments to be delivered by the Seller
pursuant to this Amendment (the “Amendment Documents”).
3.3 A certificate of the Seller’s general partner’s corporate secretary,
assistant secretary, or other authorized officer as to (i) the incumbency of the
Seller’s officers executing this Agreement and all other Amendment Documents
executed or to be executed by or on behalf of the Seller and (ii) the
authenticity of such officers’ signatures, specimens of which shall be included
in such certificate or set forth on an exhibit attached to it (U.S. Bank shall
be entitled to rely on that certificate until the Seller has furnished a new
certificate to U.S. Bank).
3.4 The Seller shall have paid to the Administrative Agent for the ratable
benefit of the Purchasers a nonrefundable amendment fee in the amount of
$125,000.
3.5 Such other documents as U.S. Bank may reasonably request.

 

7



--------------------------------------------------------------------------------



 



Section 4. Miscellaneous.
4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents, and the terms and
provisions of the Repurchase Agreement and each other Repurchase Document are
ratified and confirmed and shall continue in full force and effect.
4.2 Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, U.S. Bank, and their respective successors and
assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without U.S. Bank’s prior written consent.
4.7 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[The next page is the signature page.]

 

8



--------------------------------------------------------------------------------



 



In witness whereof the parties have caused this Third Amendment to Master
Repurchase Agreement to be executed as of the date first set forth above.

                  The Seller:
 
                DHI MORTGAGE COMPANY, LTD.
 
                By: DHI Mortgage Company, GP, Inc.,    
its General Partner
 
           
 
  By:   /s/ Mark C. White
 
Name: Mark C. White    
 
      Title: CFO/EVP    
 
                The Buyer, the Administrative Agent, and the Syndication Agent:
 
                U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Edwin D. Jenkins
 
Name: Edwin D. Jenkins    
 
      Title: Senior Vice President    

[Signature Page to Third Amendment to Master Repurchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A
to Master Repurchase Agreement
FORM OF REQUEST/CONFIRMATION

     
To:
  From:
U.S. Bank National Association, Administrative Agent
  DHI Mortgage Company, Ltd.
800 Nicollet Mall
  12357 Riata Trace Parkway
Mortgage Banking Services BC-MN-H03B
  Suite C-150
Minneapolis, MN 55402
  Austin, TX 78727
Attention: Compliance Manager
  Attention: Lisa Collett
Phone: 612-303-3543
  Phone: 512-533-1382
Fax: 612-303-2255
  Fax: 866-699-0331
Email: mortgagebankingservices@usbank.com
  email: lcollett@dhimortgage.com

Please refer to the Master Repurchase Agreement dated March 27, 2008, among DHI
Mortgage Company, Ltd. (the “Seller”), U.S. Bank National Association (“U.S.
Bank”), as a Buyer, the Administrative Agent, and the Syndication Agent, and the
other buyers party thereto (such other buyers, if any, together with U.S. Bank,
the “Buyers”), which, as it has been or may hereafter be supplemented, amended,
or restated from time to time, is herein called the “Current Repurchase
Agreement.” Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement.
The Seller currently qualifies under the Current Repurchase Agreement for, and
hereby requests, purchases as set forth below (the “Requested Purchases”) to be
made on the following Purchase Date: _____, 20___ (which must be a Business
Day).

 

A-1



--------------------------------------------------------------------------------



 



The Pricing Rates for this Transaction shall be determined from time to time in
accordance with the definition of that term in the Current Repurchase Agreement
and the provisions of Section 5 of the Current Repurchase Agreement.

                  Prime Rate   LIBOR Rate   Balance Funded Rate
 
           
Previous Day Aggregate Outstanding Purchase Price
           
 
           
Purchase Price To Be Advanced
           
 
           
Repurchase Price To Be Paid
           
 
           
Syndication Settlement Amount
           
 
           
Aggregate Outstanding Purchase Price
           

The Buyers’ Margin Percentage, as specified in the definition of that term in
the Current Repurchase Agreement, is:
(i) for all Purchased Loans except Jumbo Mortgage Loans, High CLTV MIP Mortgage
Loans, and Streamline Refinance Loans, 95%;
(ii) for Jumbo Mortgage Loans, 93%;
(iii) for High CLTV MIP Mortgage Loans, 90%; and
(iv) for Streamline Refinance Loans, 90%.

 

A-2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, but subject to the next sentence, with respect to
FHA Loans, the Buyer’s Margin Percentage will, as of any date of determination,
be calculated as set forth in the table below, in each case determined based on
the HUD Compare Ratio calculated as of the end of the most recent month for
which the Seller has furnished the certificate required by Section 16.3(c)
(adjustment to the Buyer’s Margin Percentage for FHA Loans to become effective
on the first day following the delivery by the Seller of the certificate under
Section 16.3(c) for the relevant month):

        HUD Compare Ratio   Buyers’ Margin Percentage  
 
     
Less than or equal to 1.60 to 1.00
  95 %
 
     
Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00
  75 %
 
     
Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00
  50 %
 
     
Greater than 2.00 to 1.00
  0 %

Notwithstanding the foregoing, (a) any reduction to the Buyer’s Margin
Percentage for FHA Loans that is contemplated to be made by the preceding
sentence shall only be made at the option of the Administrative Agent
exercisable on or after the date on which such reduction would otherwise be
required by such sentence, (b) during the period from the effectiveness of the
Third Amendment hereto to March 31, 2010, the Buyer’s Margin Percentage for FHA
Loans shall be 95%, and (c) if the Seller has not timely furnished the
certificate required by Section 16(c) for any month, then, at the option of the
Administrative Agent, the Buyer’s Margin Percentage for FHA Loans shall be
calculated as if the HUD Compare Ratio was greater than 2.00 to 1.00, which
percentage shall remain in effect until the first day following the delivery of
such certificate for such month.
After the Requested Purchases, the Aggregate Outstanding Purchase Price will not
exceed the Maximum Aggregate Commitment.
The Seller has delivered today multiple Mortgage Loan Transmission Files. All
Loans listed in such Mortgage Loan Transmission Files are Eligible Loans. For
each of the Mortgage Loans listed on the Mortgage Loan Transmission Files
submitted in connection with this Request/Confirmation:
(a) The Basic Papers have been or will be executed and delivered by all
appropriate Persons.
(b) The Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout, as defined and provided for in (and attached
as an exhibit to) the Custody Agreement.

 

A-3



--------------------------------------------------------------------------------



 



(c) Such Mortgage Loan has been (or will be) originated, closed, funded and (if
applicable) negotiated and assigned to the Seller.
(d) For each such Mortgage Loan being offered as a Dry Loan, the Basic Papers
are being concurrently delivered to the Custodian.
(e) For each such Mortgage Loan being offered as a Wet Loan, the complete File
for such Mortgage Loan, including all Basic Papers and all Supplemental Papers,
is or will be in the possession of either that Mortgage Loan’s closer, the
Seller or the Servicer or Subservicer for that Mortgage Loan, its Basic Papers
are in the process of being delivered to the Custodian and such Basic Papers
will be delivered to the Custodian on or before seven (7) Business Days after
the Purchase Date specified above.
Pursuant to the terms of the Custody Agreement and acknowledging and agreeing
that new value, as that term is used in the New York Uniform Commercial Code,
has been given in reliance thereon, the Seller hereby sells, negotiates and
transfers to the Buyers the Mortgage Loans listed on the attached Schedule of
Mortgage Loans. The Seller acknowledges that the Administrative Agent and the
Buyers will rely on the truth of each statement in this Request/Confirmation and
such Mortgage Loan Transmission File in purchasing such Purchased Loans referred
to herein.
The Purchase Prices for the Purchased Loans referred to herein should be
deposited in the Funding Account for payment as set forth on the instructions in
the Mortgage Loan Transmission File or such other account as indicated by the
Seller.
No Default has occurred under the Repurchase Documents that has not been cured
by the Seller or declared in writing by the Administrative Agent to have been
waived, and no Event of Default has occurred under the Repurchase Documents that
the Administrative Agent has not declared in writing to have been cured or
waived. There has been no material adverse change in any of the Central Elements
in respect of the Seller or any of its Subsidiaries since the date of the
Seller’s most recent annual audited Financial Statements that have been
delivered to the Administrative Agent and the Buyers.
All items that the Seller is required to furnish to the Buyers, the
Administrative Agent or the Custodian in connection with the Requested Purchases
and otherwise have been delivered, or will be delivered before the Purchase Date
specified above, in all respects as required by the Current Repurchase Agreement
and the other Repurchase Documents. All documentation described or referred to
in the Mortgage Loan Transmission File submitted to the Administrative Agent
with this Request/Confirmation conforms in all respects with all applicable
requirements of the Current Repurchase Agreement and the other Repurchase
Documents.
The Seller hereby warrants and represents to the Buyers and the Administrative
Agent that none of the Purchased Loans (including, but not limited to, Purchased
Loans described or referred to in this request) has been sold to any Person
other than the Buyers, is pledged to any Person other than Administrative Agent,
for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under the Current Repurchase
Agreement.

 

A-4



--------------------------------------------------------------------------------



 



The undersigned officer hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request are true and correct on the date of this request and that
the Seller qualifies for the Requested Purchases.

                      DHI Mortgage Company, Ltd.    
 
                    By: DHI Mortgage Company GP, Inc.         Its General
Partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
EXHIBIT C
TO MASTER REPURCHASE AGREEMENT
FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS
OFFICER’S CERTIFICATE
ADMINISTRATIVE AGENT: U.S. Bank National Association
SELLER: DHI MORTGAGE COMPANY, LTD.
SUBJECT PERIOD:                          ended                     , 20__
DATE: _____, 20__
This certificate is delivered to the Administrative Agent and the Buyers under
the Master Repurchase Agreement dated as of March 27, 2008 (as supplemented,
amended or restated from time to time, the “Current Repurchase Agreement”),
among the Seller, the Administrative Agent and the Buyers from time to time
party thereto. Unless they are otherwise defined in this request, terms defined
in the Current Repurchase Agreement have the same meanings here as there.
The undersigned officer of the Seller certifies to the Administrative Agent that
on the date of this certificate:
1. The undersigned is an incumbent officer of the Seller, holding the title
stated below his or her signature below.
2. The Seller’s Financial Statements that are attached to this certificate were
prepared in accordance with GAAP and present fairly the Seller’s financial
condition and results of operations as of  _____  for that month (the “Subject
Period”) and for the year to that date (except that interim (i.e., other than
annual) Financial Statements exclude notes to Financial Statements and
statements of changes to stockholders’ equity and are subject to year-end
adjustments).
3. The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:
(a) except to the extent that (i) a representation or warranty speaks to a
specific date or (ii) the facts on which a representation or warranty is based
have changed by transactions or conditions contemplated or expressly permitted
by the Repurchase Documents, the representations and warranties of the Seller in
the Current Repurchase Agreement and the other Repurchase Documents are true and
correct in all material respects, other than the changes, if any, described on
the attached Annex A;

 

B-1



--------------------------------------------------------------------------------



 



(b) no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller;
(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;
(d) no Event of Default has occurred that has not been declared by the
Administrative Agent in writing to have been cured or waived, and no Default has
occurred that has not been cured before it became an Event of Default, other
than those Events of Default and/or Defaults, if any, described on the attached
Annex A;
(e) the Seller’s HUD Compare Ratio as of the last day of the Subject Period is
accurately set forth on the attached Annex A; and
(f) compliance by the Seller with the financial covenants in Sections 17.12,
17.13, 17.14 and 17.15 of the Current Repurchase Agreement is accurately
calculated on the attached Annex A.

                      DHI MORTGAGE COMPANY, LTD.

By: DHI Mortgage Company GP, Inc.
Its General Partner
 
               
 
  By:                            
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

B-2



--------------------------------------------------------------------------------



 



ANNEX A TO OFFICER’S CERTIFICATE
1. Describe changes to representations and warranties, if any (clause 3(a) of
attached Officer’s Certificate); if none, so state.
2. Describe deviations from compliance with obligations under the Repurchase
Documents (clause 3(c) of attached Officer’s Certificate); if none, so state.
3. Describe Defaults or Events of Default, if (clause 3(d) of attached Officer’s
Certificate); if none, so state.
4. As of the last day of the Subject Period, the Seller’s HUD Compare Ratio was
_____ to 1.00 (clause 3(e) of attached Officer’s Certificate).
5. Calculate compliance with covenants in Sections 17.12 through 17.15 of the
Current Repurchase Agreement (clause 3(f) of attached Officer’s Certificate):
(a) Section 17.12. The Seller’s Tangible Net Worth as of _____ is $_____ (the
minimum under Section 17.12 is $150,000,000.)
(b) Section 17.13. The ratio of Seller’s GAAP Indebtedness and Contingent
Indebtedness to Tangible Net Worth of the Seller on a consolidated basis with
its Restricted Subsidiaries, measured monthly is  _____  to 1.0 (the maximum
ratio under Section 17.13 is 8.0:1.0.)
(c) Section 17.14. [Reserved.]
(d) Section 17.15. The Seller’s liquidity (unrestricted cash, Cash Equivalents
and unused portion of the Maximum Aggregate Commitments) for the month ended
_____, 200__ was $_____ (the minimum under Section 17.15 is $60,000,000).
6. For the Subject Period, (i) describe and give details regarding actual
repurchase, make whole and indemnity payments made by Seller to any Person, and
(ii) provide a summary of notices received by the Seller requesting or demanding
that the Seller repurchase (or pay indemnity or other compensation in respect
of) Mortgage Loans previously sold or otherwise disposed of by the Seller to any
Investor or other Person pursuant to any express or implied repurchase or
indemnity obligation as per Section 16.5. (Attach schedule or explanation.)

 

B-3



--------------------------------------------------------------------------------



 



Attachment to Exhibit C
Purchased Loans Curtailment Report
(List Purchased Loans on which unscheduled principal payment, prepayment or
reduction of more than one regularly scheduled principal and interest
installment payment was received since last monthly report and resulting new
Principal Balance.)

 

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
SCHEDULE AI
APPROVED INVESTORS

                  Approved Investors List
as of 02/18/2010             Related Parent                 Company         S&P
CP   Moody’s   Carrying CP     Investor   Rating   CP Rating   Rating   Product
Eligibility
Alabama Housing Finance Authority
  N/A   N/A       Conf
Bank of America Corporation
  A-1   P-1   Bank of America Corp.   Conf/Non-Conf
Citimortgage, Inc.
  A-1   P-1   Citibank, NA   Conf/Non-Conf
California Housing Authority
  N/A   N/A       Conf
Colorado Housing and Finance Authority
  N/A   N/A       Conf
Federal Home Loan Mortgage Corporation
  A-1   P-1       Conf
Federal National Mortgage Association
  A-1   P-1       Conf
Georgia Housing and Finance Authority
  N/A   N/A       Conf
Government National Mortgage Association
  A-1   P-1       Conf
Illinois Housing Development Authority
  N/A   N/A       Conf
JPM Chase Bank
  A-1   P-1   JPMorgan Chase & Co.   Conf/Non-Conf
Minnesota Housing Finance Agency
  N/A   N/A       Conf
North Carolina Housing Finance
  N/A   N/A       Conf
South Carolina State Housing Finance
  N/A   N/A       Conf
US Bank Home Mortgage
  A-1   P-1   US Bancorp   Conf/Non-Conf
Washington State Housing Finance Commission
  N/A   N/A       Conf
Wells Fargo Bank, N.A.
  A-1   P-1   Wells Fargo & Company   Conf/Non-Conf

 

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE BC
TO MASTER REPURCHASE AGREEMENT
THE BUYERS’ COMMITTED SUMS
(IN DOLLARS)

      Buyer   Committed Sum
 
   
U.S. Bank National Association
  $150,000,000
 
  (or, on the last five Business
 
  Days of any fiscal quarter of
 
  the Seller and the first seven
 
  Business Days of the following
 
  fiscal quarter, $175,000,000)

 

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE DQ
TO MASTER REPURCHASE AGREEMENT
DISQUALIFIERS
“Disqualifier” means any of the following events; after the occurrence of any
Disqualifier, unless the Administrative Agent shall have waived it, or declared
it cured, in writing, the Market Value of the affected Purchased Loan shall be
deemed to be zero, and the Administrative Agent shall be deemed to have marked
such Purchased Loan to market:
1. Any event occurs, or is discovered to have occurred, after which the affected
Purchased Loan fails to satisfy any element of the definition of “Eligible
Loan”.
2. In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in
Section 15.3 applicable to that type of Purchased Loan shall become untrue, or
shall be discovered to be untrue, in any respect that is material to the value
or collectability of that Purchased Loan, considered either by itself or
together with other Purchased Loans.
3. Any Purchased Loan shall become In Default.
4. Seven (7) Business Days shall have elapsed after the Purchase Date upon which
a Wet Loan has been sold to the Buyers without all of the Wet Loan’s Basic
Papers having been received by the Custodian.
5. For any Purchased Loan, any Basic Paper shall have been sent to the Seller or
its designee for correction, collection or other action and shall not have been
returned to the Custodian on or before nineteen (19) days after it was so sent
to the Seller.
6. Any Purchased Loan shall be assumed by (or otherwise become the liability)
of, or the real property securing it shall become owned by, any corporation,
partnership or any other entity that is not a natural person or a trust for
natural persons unless payment in full of such Purchased Loan is guaranteed by a
natural person. The Administrative Agent, the Buyers and Custodian may rely on
the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.
7. Any Purchased Loan shall be assumed by (or otherwise become the liability
of), or the real property securing it shall become owned by, an Affiliate of the
Seller or any of the Seller’s or its Affiliates’ directors, managers, members or
officers. The Administrative Agent, the Buyers and Custodian may rely on the
Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.

 

E-1



--------------------------------------------------------------------------------



 



8. Any Purchased Loan shipped to an Approved Investor shall not be paid for or
returned to the Custodian or the Administrative Agent (whichever shipped it) on
or before forty-five (45) days after it is shipped.
9. More than sixty (60) days shall have elapsed since the Purchase Date of a
Conforming Mortgage Loan, a High CLTV MIP Mortgage Loan, a Streamline Refinance
Loan or an Agency-eligible Forty Year Loan.
10. More than sixty (60) days shall have elapsed since the Purchase Date of a
Jumbo Mortgage Loan.
11. More than sixty (60) days shall have elapsed since the Purchase Date of any
Mortgage Loan made in conjunction with a bond program.
12. Any Purchased Loan that is shipped to the Seller for correction of one or
more Basic Papers when the Purchase Value of all Purchased Loans so shipped to
the Seller exceeds $10,000,000.
13. Any Purchased Loan is listed on a Custodian’s Exception Report and the
Administrative Agent has not exercised its discretion to exclude such Purchased
Loan from this list of Disqualifiers under Section 22.5(a) (for avoidance of
doubt, this means a Purchased Loan is subject to discrepancies, inconsistencies
or has documents that are incomplete).
14. Three (3) Business Days shall have elapsed after the Purchase Date upon
which any Purchased Loan has been sold to Buyers without such Purchased Loan
being registered in the MERS System and the Administrative Agent being
designated as “interim funder” of such Purchased Loan in the MERS System.

 

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
SCHEDULE EL
TO MASTER REPURCHASE AGREEMENT
ELIGIBLE LOANS
“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less (except for Agency-eligible Forty Year Loans) and that satisfy all
applicable requirements of this Agreement for Conforming Mortgage Loans and
shall also mean Single-family Loans that are Agency-eligible Forty Year Loans,
Jumbo Mortgage Loans and High CLTV MIP Mortgage Loans and Streamline Refinance
Loans that otherwise meet all criteria for Eligible Loans set forth on this
Schedule EL and are not subject to a Disqualifier. It must be secured by a first
priority Lien on its related Mortgaged Premises. It may bear interest at a fixed
interest rate, at a fluctuating interest rate or at a fixed or fluctuating
interest rate for part of its term followed, respectively, by a fluctuating or
fixed interest rate for the remainder of its term. No Mortgage Loan shall be an
Eligible Loan at any time:
(1) If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.
(2) If it does not satisfy the Seller’s Underwriting Guidelines for a
Single-Family Loan in all material respects.
(3) If it contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.
(4) If any of its owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons unless its
full payment when due is guaranteed by a natural person.
(5) If any of its owner-mortgagors is an Affiliate of the Seller or any of the
Seller’s or any such Affiliate’s directors, members, managers or officers.
(6) Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.
(7) That is a construction, rehabilitation or commercial loan. The
Administrative Agent, Buyers and Custodian may rely on the Seller’s
representation and warranty that no Purchased Loan is such a loan.
(8) If, unless it is a Conforming Mortgage Loan, it is not (i) subject to a
Hedge Agreement, (ii) eligible for purchase by an Agency or (iii) eligible for
purchase by two Approved Investors.

 

F-1



--------------------------------------------------------------------------------



 



(9) [Reserved].
(10) That was originated more than thirty (30) days before its Purchase Date.
(11) That is In Default or ever was In Default.
(12) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM,”
“negative amortization” or “graduated payment” loan. The Administrative Agent,
the Buyers and the Custodian may rely on the Seller’s representation and
warranty that any Mortgage Loan duly sold to the Buyers amortizes over time.
(13) In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.
(14) That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. §
226.32) or any similar state or local Law relating to high interest rate credit
or lending transactions or (ii) contains any term or condition, or involves any
loan origination practice, that (1) has been defined as “high cost,” “high
risk,” “predatory,” “covered,” “threshold” or a similar term under any such
applicable federal, state or local law, (2) has been expressly categorized as an
“unfair” or “deceptive” term, condition or practice in any such applicable
federal, state or local law (or the regulations promulgated thereunder) or
(3) by the terms of such Law exposes assignees of Mortgage Loans to possible
civil or criminal liability or damages or exposes any Buyer or the
Administrative Agent to regulatory action or enforcement proceedings, penalties
or other sanctions. The Administrative Agent, Buyers and Custodian may rely on
the Seller’s representation and warranty that no Purchased Loan is such a loan.
(15) That the Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Seller’s having
any conditional repurchase or other recourse obligation, and that was rejected
or became ineligible or disqualified to be lent against or purchased and held by
such other Person; provided that this provision shall not be construed or
applied to disqualify a Purchased Loan simply because it was purchased by the
Seller out of a pool of Serviced Loans or from a whole loan investor for whose
Mortgage Loans the Seller is a Servicer pursuant to the Seller’s (or an
Affiliate’s) obligation or election as Servicer to do so. The Administrative
Agent, Buyers and Custodian may rely on the Seller’s representation and warranty
that no Purchased Loan is such a loan.
(16) That the Seller or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person; provided that this provision shall not be
construed or applied to disqualify a Purchased Loan simply because it was
purchased by the Seller out of a pool of Serviced Loans or from a whole loan
investor for whose Mortgage Loans the Seller is a Servicer pursuant to the
Seller’s (or an Affiliate’s) obligation or election as Servicer to do so. The
Administrative Agent, Buyers and Custodian may rely on the Seller’s
representation and warranty that no Purchased Loan is such a loan.

 

F-2



--------------------------------------------------------------------------------



 



(17) That has a Cumulative Loan-to-Value Ratio greater than:
(a) for qualifying FHA Loans and VA Loans, 100%;
(b) for High CLTV MIP Mortgage Loans, 105.5%;
(c) for Streamline Refinance Loans, 105%, and
(d) for all other Mortgage Loans, 90%.
(18) That has a loan to value ratio greater than eighty percent (80%), unless
such Mortgage Loan is an MIP Mortgage Loan or is guaranteed by VA or insured by
FHA; provided, however, that a Conforming Mortgage Loan may have a loan to value
ratio greater than 80% (but not more than 100%), so long as the portion of such
Conforming Mortgage Loan in excess of 80% of the value of the related Mortgaged
Premises is covered by mortgage insurance acceptable to the Administrative Agent
and the Syndication Agent (the Administrative Agent, Syndication Agent, Buyers
and the Custodian may rely on the Seller’s representation and warranty in
Section 15.3(n) as to whether this condition is satisfied for any such Purchased
Loan).
(19) As to which any Disqualifier exists.
(20) Unless all of the Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Administrative Agent for the benefit of the Buyers subject to no
other liens, security interests, charges or encumbrances other than the Seller’s
right to repurchase the Purchased Loan hereunder.
(21) Unless all the representations and warranties set forth in this Agreement,
including, without limitation, Section 15.3 and Schedule 15.3, are true and
correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.
(22) If such Mortgage Loan is not a Conforming Mortgage Loan, Seller has
materially changed Seller’s Underwriting Guidelines for such Mortgage Loan and
the Administrative Agent and Syndication Agent have not approved such changes.

 

F-3